Order entered September 20, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00356-CR

                                BOBBY BRUNER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 3
                                  Dallas County, Texas
                         Trial Court Cause No. MB16-31477-C

                                           ORDER
       The reporter’s record was due May 20, 2019. When it was not filed and on the motion of

appellant’s counsel, we abated the case. The trial court held a hearing and made findings of fact

on the record which we adopted. Specifically, we adopted the findings that:

            appellate counsel has made reasonable and diligent efforts to locate appellant;

            appellant has not maintained contact with counsel;

            appellant’s actions indicate a disinterest in his case and communicate an interest
              in abandoning his appeal;

            appellant’s current address is unknown and not determinable;

            there are no facts before the Court indicating that appellant is now or has ever
              been indigent.
       Although we initially ordered the case submitted without the reporter’s record and briefs,

we later vacated our order to the extent it submitted the case. We then ordered appellant to file

written verification by September 9, 2019 that he (1) requested the reporter’s record be prepared;

and (2) paid or made arrangements to pay the fee for the preparation of the reporter’s record or

was entitled to appeal without paying the fee. See TEX. R. APP. P. 37.3(c) (before submitting

case without reporter’s record, court must give appellant “notice and a reasonable opportunity to

cure” failure to file reporter’s record). We cautioned appellant that the failure to provide the

written verification as ordered would result in this appeal being submitted without the reporter’s

record and briefs. See TEX. R. APP. P. 37.3(c), 38.8(b)(4); Sutherland v. State, 658 S.W.2d 169,

170 (Tex. Crim. App. 1983); Scotka v. State, 856 S.W.2d 790, 791 n.1 (Tex. App.—San Antonio

1993, no pet.); see also Turner v. State, No. 05-10-00182-CR, 2011 WL 522932, at *1 (Tex.

App.—Dallas Feb. 16, 2011, no pet.) (not designated for publication). To date, appellant has not

complied with our order or otherwise communicate with the Court about the appeal.

       We ORDER this appeal submitted without a reporter’s record or briefs. See Sutherland,
658 S.W.2d at 170; Wilson v. State, 39 S.W.3d 390, 391 (Tex. App.—Waco 2001, no pet.). The

Court will review the existing record for fundamental error and convey its judgment in due

course. See Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994).




                                                    /s/     ROBERT D. BURNS, III
                                                            CHIEF JUSTICE